       Case 2:19-cv-01980-JAM-DB Document 5 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANN ZHAI,                                         No. 2:19-cv-1980 JAM DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    MARKSTEIN BEVERAGE COMPANY,
      et al.,
15

16                       Defendants.
17

18          Plaintiff Ann Zhai proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On October

20   13, 2020, the magistrate judge filed findings and recommendations herein which were served on

21   plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within thirty days after service of the findings and

23   recommendations. The thirty-day period has expired, and plaintiff has not filed any objections to

24   the findings and recommendations.

25          The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27   ////

28   ////
                                                        1
      Case 2:19-cv-01980-JAM-DB Document 5 Filed 12/08/20 Page 2 of 2


 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations filed October 13, 2020 (ECF No. 4) are adopted in
 3   full; and
 4           2. This action is dismissed without prejudice.
 5

 6
     DATED: December 7, 2020                     /s/ John A. Mendez
 7                                               THE HONORABLE JOHN A. MENDEZ
 8                                               UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
